United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2152
                                    ___________

Sandra Kemper, Now                       *
known as Sandra Bryant,                  *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Missouri.
St. Louis County,                        *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: February 11, 2010
                                 Filed: February 17, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Sandra Kemper appeals the district court’s1 order dismissing her federal civil
rights and state-law tort claims against St. Louis County. After careful de novo
review, see O’Neil v. Simplicity, Inc., 574 F.3d 501, 503 (8th Cir. 2009) (dismissal),
Cousineau v. Norstan, Inc., 322 F.3d 493, 499 (8th Cir. 2003) (questions of state law),
we conclude that dismissal was proper for the reasons stated by the district court.
Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________


      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.